Citation Nr: 0916637	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-03 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for a shell fragment 
wound scar of the plantar surface of the right foot involving 
muscle group X with a retained foreign body, healed fracture 
of the third right toe, and resultant plantar wart and 
callus, currently assigned a 20 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 
2008.  That development was completed, and the case has since 
been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's injury to muscle group X involving the 
right foot is severe.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a 30 percent disability evaluation for a shell 
fragment wound scar of the plantar surface of the right foot 
involving muscle group X with a retained foreign body, healed 
fracture of the third right toe, and resultant plantar wart 
and callus, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.55, 4.56, 4.73, 
Diagnostic Code 5310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the RO did provide the appellant with notice in 
June 2006, prior to the initial decision on the claim in 
August 2006, as well as in May 2008 and June 2008.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for an increased 
evaluation.  Specifically, the June 2006, May 2008, and June 
2008 letters indicated that the evidence must show that his 
service-connected condition has gotten worse.  It was noted 
that he could submit evidence showing that his service-
connected disorder had increased in severity.  The letters 
explained that such evidence could be a statement from a 
physician and statements from other individuals who were able 
to describe from their knowledge and personal observations in 
what manner his disability had worsened.  It was also noted 
that he could submit his own statement describing the 
symptoms, their frequency and severity, and other 
involvement, extension, and other disablement caused by the 
disorder.  The June 2006, May 2008, and June 2008 letters 
further advised the Veteran to notify VA if there was any 
other information or evidence that he believed would support 
his claim and instructed him to provide any evidence that he 
may have pertaining to his claim.  As such, the notice 
letters in this case did indicate that the Veteran must 
provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.

Additionally, as will be discussed below, the Veteran is 
currently assigned a 20 percent disability evaluation for the 
disability on appeal pursuant to 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5310.  The Board does acknowledge that the 
June 2006 notice letter did not specifically provide the 
rating criteria.  However, the Board also notes that the 
November 2006 statement of the case (SOC) and the May 2008 
and June 2008 letters did later notify the Veteran of the 
pertinent rating criteria, including Diagnostic Code 5310.  
Following the issuance of the SOC and the May 2008 and June 
2008 letters, the RO readjudicated the Veteran's claim for an 
increased evaluation in a February 2009 supplemental 
statement of the case (SSOC).  Thus, VA cured any defect in 
the notice before the case was transferred to the Board on 
appeal, and no prejudice to the appellant will result in 
proceeding with the issuance of a final decision.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  As such, 
the Board finds that the Veteran was provided adequate notice 
of the applicable rating criteria.  
The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the June 2006, May 2008, and June 2008 
letters indicated that disability rating can be changed when 
there are changes in the condition.  The letters stated that 
a rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
June 2006, May 2008, and June 2008 letters further indicated 
that evidence of the nature and symptoms of the disability, 
the severity and duration of the symptoms, and the impact of 
the condition and symptoms on employment would be considered 
in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
June 2006, May 2008, and June 2008 letters indicated that the 
evidence could be a statement from a physician containing the 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of examinations and test.  It 
was also noted that he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened and that he could submit his own statement 
describing the symptoms, their frequency and severity, and 
other involvement, extension, and other disablement caused by 
the disorder.  The June 2006, May 2008, and June 2008 letters 
further listed examples of evidence, which included 
information about on-going treatment, Social Security 
Administration determinations, statements from employers, and 
lay statements from people who have witnessed how the 
disability symptoms affect him.

Based on the foregoing, the Board finds that the June 2006, 
May 2008, and June 2008 letters informed the Veteran of the 
information and evidence necessary to substantiate his claim 
for an increased evaluation and satisfied the additional 
notice requirements of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Moreover, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2006, May 2008, and June 
2008 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2006, May 2008, and June 2008 letters notified the 
Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The June 2006 and June 2008 letters 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the June 2006, May 2008, 
and June 2008 letters informed the Veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the June 2006, May 2008, and June 2008 letters informed 
the Veteran that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letters also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  He was 
also afforded VA examinations in June 2006 and August 2008.  
VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran is currently assigned a 20 percent disability 
evaluation for his shell fragment wound scar of the plantar 
surface of the right foot involving muscle group X with a 
retained foreign body, healed fracture of the third right 
toe, and resultant plantar wart and callus pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5310.  Diagnostic Code 5310 
applies to residuals of injury to muscle group X, namely the 
intrinsic muscles of the foot.  The function of these muscles 
is movements of forefoot and toes and propulsion thrust in 
walking.  The plantar muscles include: (1) flexor digitorum 
brevis; (2) abductor hallucis; (3) abductor digiti minimi; 
(4) quadratus  plantae; (5) lumbricales; (6) flexor hallucis 
brevis; (7) adductor hallucis; (8) flexor digiti minimi 
brevis; and, (9) dorsal and plantar interossei.  Other 
important plantar structures include plantar aponeurosis, 
long plantar and calcaneonavicular ligament, tendons of 
posterior tibial, peroneus longus, and long flexors of great 
and little toes.

Under Diagnostic Code 5310, a 20 percent evaluation is 
assigned for a moderately severe muscle injury, and a 30 
percent disability evaluation is warranted for a severe 
muscle injury.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating due to high 
velocity missile, or large or multiple low velocity muscles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  A history 
with regard to this type of injury should include 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation should 
show loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles should swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinate movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; 
or, induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Initially, the Board notes that service connection has been 
granted for a tender scar on the distal half of the right 
foot between the second and third digits.  A separate 10 
percent disability evaluation has been assigned for that 
disability effective from August 13, 2008.  Separate 
disability ratings may only be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, 
the manifestations of the tender scar on the distal half of 
the right foot between the second and third digits cannot be 
considered in the evaluation of the Veteran's shell fragment 
wound scar of the plantar surface of the right foot involving 
muscle group X with a retained foreign body, healed fracture 
of the third right toe, and resultant plantar wart and 
callus.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an increased evaluation for his shell 
fragment wound scar of the plantar surface of the right foot 
involving muscle group X with a retained foreign body, healed 
fracture of the third right toe, and resultant plantar wart 
and callus.  The Veteran's service treatment records indicate 
that he was hit by a fragment of a hand grenade in May 1945 
and sustained a shell fragment wound to the right forearm and 
leg.  The wounds were debrided and dressed on the same day, 
and he was prescribed penicillin.  A physical examination 
also found numerous crusted and infected small wounds on the 
right foot.  X-rays further revealed small particles of metal 
density in the soft parts of the plantar aspect extending 
across the foot from the level of the head of the first 
metatarsal bone to the head of the proximal phalanx of the 
fourth toe.  It was also noted that there was incidentally an 
exostosis plantar surface head of the first metatarsal bone.  
The impression was listed as metallic foreign bodies in the 
right foot and an exostosis head of the first metatarsal 
bone.  Sutures were removed approximately two weeks later, 
and the wounds were noted to be healing well.  It was also 
noted that the Veteran was receiving foot soaks.  

During the following week, the treating physician indicated 
that a small fragment and pus had been discharged from the 
foot.  It was also noted in June 1945 that the Veteran's 
wounds were healing well, except for those on the foot, and 
that minute particles continued to be discharged from the 
wounds of the foot.  In July 1945, the Veteran still had 
moderate tenderness around the middle toe, and a small 
foreign body was removed from the ball of his foot.  X-rays 
obtained a few days later showed that several of the 
previously described foreign bodies were no longer present; 
however, there were two foreign bodies remaining in the 
region of the first metatarsal bone and two fragments in the 
region of the proximal phalanx of the third toe.  One of 
those foreign bodies appeared to be embedded in the base of 
the phalanx, and there was slight varifraction of the base of 
the phalanx.  There also appeared to be a deformity of the 
base of the phalanx due to an old fracture.  

The Veteran continued to complain of pain in the head of the 
third metatarsal over the base of the proximal phalanx of the 
third toe while walking.  He was subsequently transferred in 
July 1945 for the surgical removal of the foreign body from 
his toe.  On the following day, it was noted that the abscess 
had opened spontaneously two days earlier and that metal 
fragments were expelled.  X-rays also revealed that one of 
the small foreign bodies in the region of the first 
metatarsal bone was missing.  The plantar wound was enlarged 
several days later, and a three millimeter metal fragment was 
removed.  Sulfanilamide and dry dressing were placed in the 
wound, and it was noted that the wound was healing two days 
later.  

The Veteran was subsequently found fit to return to active 
duty in August 1945.  Although a clinical examination at the 
time of his separation in January 1946 found his foot to be 
normal, the examiner noted that the Veteran still had 
shrapnel in his right foot.

Following his separation from service, the Veteran was 
hospitalized in January 1951 because of a plantar wart that 
had been present for several months.  A physical examination 
found a small, thick plantar ward on the plantar aspect of 
the right foot and the sole and ball of the foot.  There were 
also small scars beneath the right plantar arch.  The plantar 
wart was electro-desiccated under local procaine anesthesia.  
The Veteran was discharged after being hospitalized for eight 
days, and it was recommended that he not work for five days.  

The Veteran's employer later submitted a letter dated in 
March 1951 indicating that he had been absent from his job on 
numerous occasions due to his inability to stand on his feet 
comfortably.  

A private physician also submitted a letter dated in April 
1951 in which it was noted that a physical examination had 
revealed a heavy callus over the sole of the right foot in 
the region of the third metatarsal head.  There were mild 
hammertoe deformities of all of the small toes of the foot, 
and the metatarsal arch was depressed.  An x-ray of the right 
foot further revealed the presence of multiple small shrapnel 
fragments around the proximal phalanx of the third toe and in 
the region of the third metatarsal head.  The physician 
commented that the metatarsalgia and deformities were 
definitely due to the shrapnel injury in service and that an 
operation may be necessary to alleviate the condition.  It 
was recommended that he be seen by a physical therapist for 
paraffin baths and massage to the right foot.  He was also 
instructed on how to perform metatarsal and toe stretching 
exercises at home, and it was suggested that he wear 
transverse bars in his shoes.  

VA medical records dated in January 1953 indicate that the 
Veteran had a plantar wart over the third metatarsal head of 
the right foot.  It was also noted that he had x-ray 
treatment one year earlier without any success and that he 
had worn metatarsal bars, but the pain was worsening.  A 
physical examination revealed a large callous over the head 
of the metatarsal, which the treating physician believed was 
overlying a plantar wart.  The Veteran was admitted to the 
Orthopedic Service and was given warm soaks to loosen the 
callous.  The plan was to the trim the callous under 
anesthesia and later have the wart excised.  

The June 2006 VA examiner observed that the Veteran had 
sustained a shell fragment wound to his right foot with a 
fracture and a retained foreign body, plantar wart, and 
callus.  X-rays obtained in conjunction with the June 2006 VA 
examination did reveal a small to moderate sized metallic 
foreign body in the soft tissue between the third and fourth 
proximal phalangus.  The examiner noted that the Veteran used 
orthotics and that repetitive use irritated and bothered him.  
He also commented that this was a chronic, ongoing problem.  
A physical examination found a callus underneath the third 
metatarsal with pain, soreness, and tenderness as well as 
some hammering and clawing of the second and third toes of 
the right foot.  There was also pain, tenderness, and 
soreness over the plantar surface.  

In addition, the August 2008 VA examiner indicated that the 
Veteran had a shell fragment wound to his right foot, a 
fracture of the third toe, and a plantar wart and callus.  
The callus and wart had been treated surgically, and the 
Veteran used corrective devices, but he still had chronic 
foot pain problems, including soreness, aching, pain, and 
tenderness.  Prolonged standing and walking bothered and 
irritated him.  A physical examination of the right foot 
revealed clawing of the toes, surgical scars over the second, 
third, and fourth toes, and a planter wart and callous.  
There was pain and tenderness over the metatarsal and toes.   

Based on the foregoing, the Board notes that the Veteran 
appears to have been hospitalized from the middle of May 1945 
to the beginning of August 1945 after having sustained 
numerous wounds from a hand grenade in service.  His injury 
to the right foot involved multiple wounds, which were 
debrided.  There was also x-ray evidence of minute multiple 
scattered foreign bodies for which he underwent surgery to 
remove in service, as well as x-ray evidence showing some 
retained metal fragments after service.  The Veteran was not 
found fit to return to active duty until August 1945 after 
having been hospitalized for three months.  The Veteran's 
employer also indicated in March 1951 that he had missed work 
on numerous occasions due to his right foot.  Thus, he 
appears to have required hospitalization for a prolonged 
period for treatment of wound, and there is evidence that he 
was unable to keep up with work requirements.  As such, the 
Veteran's service treatment records and post-service medical 
records do document signs of a severe muscle disability.  
Accordingly, the Board finds that the present severity of the 
disability at issue is more appropriately reflected by a 30 
percent evaluation.  The benefit of the doubt is resolved in 
the Veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.73, Diagnostic Code 5310.

The Board has also considered whether an evaluation in excess 
of 30 percent for the Veteran's right foot disability is 
warranted under 38 C.F.R. § 4.73, Diagnostic Code 5310.  
However, a 30 percent disability evaluation represents the 
maximum schedular rating available under Diagnostic Code 
5310.  Consequently, the Veteran is not entitled to an 
increased evaluation under that diagnostic code.

The Board also notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5310 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App 7, 11 (1996) (holding that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to a disability rated under that Diagnostic Code); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 
(August 1998).  Moreover, symptoms such as weakness, loss of 
power, fatigue-pain, etc., are specifically contemplated by 
Diagnostic Code 5310. See 38 C.F.R. § 4.56(c) (2008).  
Therefore, the Board finds that the Veteran is not entitled 
to an evaluation in excess of 30 percent for a shell fragment 
wound scar of the plantar surface of the right foot involving 
muscle group X with a retained foreign body, healed fracture 
of the third right toe, and resultant plantar wart and 
callus.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected right foot 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  Indeed, the 
Veteran's absence from work in 1951 is contemplated in the 
grant of a 30 percent disability evaluation in the decision 
above.  In the absence of such factors, the Board finds that 
the requirements for an extraschedular evaluation for the 
Veteran's service-connected right foot disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).




ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent disability evaluation for a shell 
fragment wound scar of the plantar surface of the right foot 
involving muscle group X with a retained foreign body, healed 
fracture of the third right toe, and resultant plantar wart 
and callus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


